Citation Nr: 1727902	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  14-28 726	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to higher disability ratings for service-connected dizziness and vertigo, initially rated as 10 percent disabling prior to April 3, 2013, and as 30 percent disabling since.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to April 1979 and from December 1979 to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In an April 2015 rating decision, the RO increased the disability rating for dizziness and vertigo from 10 percent to 30 percent, effective April 3, 2013.

The record reflects that although the Veteran was scheduled for a Board hearing in May 2017, he withdrew his appeal, thereby withdrawing his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2016).

The issue of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability was raised by the Veteran in a May 2017 claim.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board, therefore, does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  See 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (codified at 38 C.F.R. §§ 19.23 -19.24) (requiring that claims and notices of disagreement be filed on standard forms).


FINDING OF FACT

In May 2017, prior to the promulgation of a decision on the issue on appeal, the Veteran notified VA that he wished to withdraw his appeal.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, via a May 2017 statement, has withdrawn this appeal; and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JAMES G. REINHART
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


